—Appeal from a judgment of the Supreme Court (Lewis, J.), entered January 3, 1995 in Clinton County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent finding petitioner guilty of violating a prison disciplinary rule.
Petitioner is currently an inmate at Clinton Correctional Facility in Clinton County. While processing petitioner for transfer to this facility, correction officers found bank statements and related documentation in petitioner’s possession. Thereafter, he was found guilty of violating a prison disciplinary rule prohibiting inmates from possessing contraband. Inasmuch as petitioner does not deny that he possessed the subject documentation, but simply claims that he did not know it was contraband, we find that Supreme Court properly dismissed the petition. Prison disciplinary rule 113.23 clearly states that any article not authorized by the facility superintendent or his or her designee constitutes contraband (see, 7 NYCRR 270.2 [B] [14] [xiv]; Matter of Gittens v Coughlin, 184 AD2d 812). The fact that petitioner was unaware that this rule covered the documentation in his possession does not absolve him from guilt. We have considered petitioner’s remaining contentions and find them to be without merit.
Cardona, P. J., Mercure, White, Yesawich Jr. and Peters, JJ., concur. Ordered that the judgment is affirmed, without costs.